Citation Nr: 1146515	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-24 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been submitted to reopen a service connection claim for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 19, 1974 to September 4, 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a left hip disability in October 1974 and continued the denial in July 1975 after receiving additional evidence; the Veteran did not appeal.

2.  Evidence received since the July 1975 rating decision is new but is not material as it does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the July 1975 rating decision that denied service connection for a left hip disability and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  'New' evidence means evidence 'not previously submitted to agency decisionmakers.'  38 C.F.R. § 3.156(a).  'Material' evidence means 'evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.'  Id.

In order to be 'new and material' evidence, the evidence must not be cumulative or redundant, and 'must raise a reasonable possibility of substantiating the claim,' which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, the RO denied service connection for a left hip disability in October 1974.  He submitted lay statements from friends and acquaintances in May 1975, and in July 1975, the RO continued the denial.  Evidence of record included service treatment records (STRs), including the Medical Board report, and lay statements.  The Veteran was advised of his right to appeal.  The next communication regarding the left hip was received in April 2007, more than one year after the July 1975 rating decision.  Therefore, the July 1975 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The RO originally denied the claim in October 1974 because the Veteran injured his left hip six years prior to service when he fell from parallel bars.  During service, he injured his left hip the day after enlistment.  X-rays showed malunion of the fracture of the left acetabulum with incongruent hip joint and traumatic arthritis of the left hip.  He was found unfit for service due to a preexisting physical disability.  The July 1975 rating decision continued the denial due to lack of new and material evidence.

Since the July 1975 rating decision, the Veteran submitted VA treatment records which show complaints of left hip pain and popping, his report of a history of an old hip injury, and his report of fracturing his hip during basic training in 1974.  Unfortunately, while these records constitute new evidence, the evidence is not material to the Veteran's claim:  While the Veteran's statements to VA treatment providers indicate that he fractured or injured his hip during service, the evidence at the time of the 1974 and 1975 showed that the Veteran suffered a left hip injury on July 25, 1974, during service, and that his injury revealed a poorly healed hip fracture and traumatic arthritis that pre-existed service.  The evidence at that time also indicated that the fracture occurred six years prior to service and that he had suffered a "snap in the hip" since the accident.  Unfortunately, the newly submitted evidence does not show that the Veteran's disability did not pre-exist service or show that his pre-existing disability was permanently aggravated beyond the normal course of progression due to service.  The Veteran's statements are not new (the Veteran is making the same contention he did in 1975).  The evidence continues to show a pre-existing hip problem without new and material evidence that the pre-existing hip problem was permanently aggravated beyond the normal course of progression due to service.  Continued complaints of a hip problem in 2011 or earlier are not new and material as there was never any question that the Veteran had a hip problem in 1974.  The critical question is whether the Veteran's pre-existing hip problem was permanently aggravated beyond the normal course of progression due to service.  Nothing the Veteran has submitted, even if the Board assumes it is true, would support a finding that the pre-existing problem, clearly cited as the reason he was discharged from service, was aggravated by his limited period of service.   

Consequently, the Board finds that the Veteran's statements are redundant or cumulative of the evidence considered at the time of the 1974 and 1975 rating decisions.

Accordingly, since both new and material evidence has not been submitted, the petition to reopen the service connection claim for a left hip disability is denied.

In as much as the Veteran has not carried his initial burden of submitting new and material evidence, the benefit-of-the- doubt rule is not applicable to this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in May 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge; however, he cancelled his hearing due to illness and indicated his desire for the Board to proceed with adjudication of his claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, a VA examination is not warranted because the service connection claim was not reopened for consideration on the merits.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the service connection claim for a left hip disability is not reopened.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


